Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 1 of 9   PageID #: 741



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )            CR. NO. 13-00303 SOM
                              )
           Plaintiff,         )            ORDER DENYING DEFENDANT’S
                              )            MOTION FOR COMPASSIONATE
                              )            RELEASE
                              )
     vs.                      )
                              )
JAMES KIM,                    )
                              )
           Defendant.         )
                              )
_____________________________ )

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

I.             INTRODUCTION.

               In 2013, Defendant James Kim was sentenced to 180

months in prison after pleading guilty to having conspired to

possess methamphetamine with intent to distribute, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.          In 2015, this

court reduced Kim’s prison sentence to 168 months in light of a

retroactive reduction in the sentencing guideline range.            See 18

U.S.C. § 3582(c)(2).          Kim has served approximately 8 1/2 years of

his 14-year sentence and, with anticipated good time credit, has

a projected release date of November 17, 2024.1         Kim has filed a

second request for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).       This court denied his first request on June 15,

2020.       See ECF No. 81.



        1
       Kim says he has served about 103 months of his sentence.
See ECF No. 93, PageID # 738.
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 2 of 9   PageID #: 742



            Like his first request, Kim’s second request is based

on the COVID-19 pandemic.      His first request contended that his

age (60) and underlying medical conditions (hypertension, high

cholesterol, and diabetes) made him vulnerable to complications

if he contracted COVID-19.      His second request added a new

medical condition, chronic kidney disease, to the list of medical

conditions making him vulnerable to a severe case of COVID-19.

See ECF No. 82.

            Kim is housed at FCI Lompoc, which currently has no

inmates or staff with active COVID-19 cases but previously had a

large COVID-19 problem, with 606 inmates and 23 staff having

recovered from the virus and 3 inmates having died from it.

https://www.bop.gov/coronavirus/ (last visited May 5, 2021).             FCI

Lompoc, a low security federal correctional institution,

currently houses 825 inmates in a setting that makes social

distancing difficult.

https://www.bop.gov/locations/institutions/lof/ (last visited May

5, 2021).    However, 351 inmates at FCI Lompoc have been fully

vaccinated against the COVID-19 virus, see

https://www.bop.gov/coronavirus/ (last visited May 5, 2021), and

more than 73% of the inmate population has already had the virus.

Kim says he received a COVID-19 vaccination on March 2, 2021.

See ECF No. 82, PageID # 527; ECF No. 86-16, PageID # 623 (copy

of his vaccination card).      Given the passage of time since his


                                     2
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 3 of 9   PageID #: 743



first vaccination, Kim is likely one of the 351 inmates who are

now fully vaccinated against COVID-19.        This means Kim is

unlikely to get COVID-19 and, if he does, it is not likely that

he will have a severe case of it.

           For the reasons set forth in this court’s earlier order

and for the additional reasons discussed in the present order,

the court denies Kim’s second request for compassionate release.

II.        ANALYSIS.

           Kim’s compassionate release request is governed by 18

U.S.C. § 3582(c)(1)(A), which provides:

           [T]he court . . . upon motion of the
           defendant after the defendant has fully
           exhausted all administrative rights to appeal
           a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse
           of 30 days from the receipt of such a request
           by the warden of the defendant’s facility,
           whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of
           probation or supervised release with or
           without conditions that does not exceed the
           unserved portion of the original term of
           imprisonment), after considering the factors
           set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--

           (i) extraordinary and compelling reasons
           warrant such a reduction . . . .

           and that such a reduction is consistent with
           applicable policy statements issued by the
           Sentencing Commission.

In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

                                     3
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 4 of 9   PageID #: 744



filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with

any applicable Sentencing Commission’s policy statements.            United

States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

            A.   Kim has satisfied the time-lapse requirement of 18
                 U.S.C. § 3582(c)(1)(A).

            Kim submitted an administrative compassionate release

request to the warden of his prison, who denied that request more

than 30 days before the filing of this motion.          See ECF No. 86-1,

PageID #s 559-60.     The Government concedes that Kim has therefore

satisfied the time-lapse requirement of 18 U.S.C.

§ 3582(c)(1)(A).     See ECF No. 92, PageID #s 705-06 (“The

defendant has . . . met the statutory requirement set forth in 18

U.S.C. § 3582(c)(1)(A) and his motion is properly before the

court.”).

            B.   Kim has not demonstrated that extraordinary and
                 compelling circumstances justify his early
                 release.

            This court therefore turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.     As noted in this court’s order denying

Kim’s first request for compassionate release, this court has

considerable discretion in determining whether a particular



                                     4
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 5 of 9   PageID #: 745



defendant has established the existence of extraordinary and

compelling reasons that justify early release.

See ECF No. 81, PageID # 519.       This court has also stated that,

in reading § 3582(c)(1)(A) as providing for considerable judicial

discretion, the court is well aware of the absence of an amended

policy statement from the Sentencing Commission reflecting the

discretion given to courts when Congress amended the statute to

allow inmates themselves to file compassionate release motions.

United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3

(D. Haw. May 29, 2020).      Specifically, this court has recognized

that an Application Note to a relevant sentencing guideline is

outdated.    This court continues to view its discretion as not

limited by Sentencing Commission pronouncements that are now at

odds with the congressional intent behind recent statutory

amendments.

            Recently, in United States v. Aruda, 993 F.3d 797 (9th

Cir. 2021) (per curiam), the Ninth Circuit expressly recognized

that there is no applicable Sentencing Commission policy

statement governing compassionate release motions filed by

defendants under § 3582(c)(1)(A).        Nevertheless, while the

Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not


                                     5
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 6 of 9    PageID #: 746



applicable policy statements that are binding on this court, they

may inform this court’s discretion.        See id. at 802.

           Following this court’s denial of Kim’s first motion for

compassionate release, Kim was diagnosed with chronic kidney

disease.   Given his numerous medical conditions, there is no

question that, if he contracts COVID-19, Kim is recognized under

current CDC guidelines as being at an increased risk of

developing complications.      See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html (last visited May 5, 2021).

           The Government contends that Kim’s chronic kidney

disease appears to be well managed.        While recognizing the

seriousness of Kim’s new diagnosis, this court cannot ignore

Kim’s recovery from an earlier COVID-19 infection.          Not only is

that evidence that Kim may not have to endure serious

complications, it also suggests that Kim may have the protection

of antibodies resulting from the earlier infection.             See ECF N0.

81, PageID #s 522-23.     The risk Kim faces from COVID-19 is

further tempered by Kim’s vaccination against COVID-19 and by the

absence of any current cases of COVID-19 at FCI Lompoc.             In

addition, more than 73 percent of the inmates who were held at

FCI Lompoc in the earlier months of the pandemic contracted

COVID-19 and, for those still at Lompoc, may thus have a reduced

chance of being reinfected or of passing the disease on to Kim.


                                     6
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 7 of 9   PageID #: 747



And, as noted earlier, 351 of the 825 inmates have been fully

vaccinated against COVID-19.       In the face of these factors, it is

difficult for this court to conclude that the combination of

COVID-19 and Kim’s medical conditions, including the newly

diagnosed chronic kidney disease, justifies Kim’s early release.

            This court is by no means suggesting that Kim has any

guarantee against infection.       The court is well aware that, as

Kim indicates in his Reply, there have been reports of

individuals who have gotten reinfected even after recovering from

COVID-19.   These reports, while isolated, are concerning.           The

court is also well aware that no vaccine manufacturer claims that

its product provides 100 percent protection against infection.

But Kim does not establish that these risks are so great that

they warrant his release now.

            This court further recognizes that, from Kim’s point of

view, it may appear anomalous that his earlier COVID-19 infection

and the earlier rampant infection throughout FCI Lompoc somehow

weigh against his early release at this time, instead of being

deemed evidence that he has had more than his share of difficulty

dealing with the pandemic.      In considering those circumstances,

this court is not ignoring what Kim has gone through.           While

keeping Kim’s difficulties firmly in mind, this court is required

to address the actual facts before it in assessing the risks that

have to affect any decision.


                                     7
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 8 of 9   PageID #: 748



            One of the risks that this court identified in its

order denying Kim’s first request for compassionate release was

reflected in Kim’s criminal history.        Not only did he have a drug

trafficking conviction in Korea and a prior federal drug

trafficking conviction, he also had a battery conviction for

having punched his girlfriend in the mouth.         ECF No. 46, PageID #

117-18.    Additionally, he had attempted to escape from FCI Lompoc

in 2017.   ECF No. 56.    Kim has taken educational courses in

prison and has not had any recent disciplinary history, see ECF

No. 86-19, PageID #s 628-29, but, at least at this point, that

recent activity is not encouraging enough to warrant release

ahead of the 2024 scheduled date.

           Having considered the amount of time remaining on Kim’s

sentence, his history, and the totality of the medical

information he has submitted, including prior exposure to COVID-

19 and his COVID-19 vaccination status, this court determines

that the reasons raised by Kim do not rise to the level of being

extraordinary and compelling reasons warranting a reduction in

his sentence.

III.       CONCLUSION.

           Kim’s second request for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is denied.




                                     8
Case 1:13-cr-00303-SOM Document 94 Filed 05/06/21 Page 9 of 9    PageID #: 749



            It is so ordered.

            DATED: Honolulu, Hawaii, May 6, 2021.



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




United States v. Kim, Cr. No. 13-00303 SOM; ORDER DENYING DEFENDANT’S MOTION
FOR COMPASSIONATE RELEASE




                                      9
